COURT
OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-054-CV
 
JEANNA NICOLE ARNOLD                                      APPELLANT AND APPELLEE
 
                                                             V.
 
MATTHEW PRICE                                                   APPELLEE
AND APPELLANT
 
                                                        ----------
              FROM THE 324TH DISTRICT COURT OF
TARRANT COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                        ----------
We
have considered AAppellee=s
Motion To Dismiss Cross Appeal,@
filed by Matthew Price.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
cross-appeal of Matthew Price.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs
of the cross-appeal shall be paid by the appellee, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER
CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  April 15, 2010




[1]See Tex. R. App. P. 47.4.